EXHIBIT 10.1

 

FIRST AMENDMENT
TO REVOLVING CREDIT AND GUARANTY AGREEMENT

 

THIS FIRST AMENDMENT TO REVOLVING CREDIT AND GUARANTY AGREEMENT (this
“Amendment”) is dated as of September 23, 2005 and is entered into by and among
NEWPAGE CORPORATION, a Delaware corporation (the “Borrower”), NEWPAGE HOLDING
CORPORATION, a Delaware corporation (“Holdings”), CERTAIN FINANCIAL INSTITUTIONS
listed on the signature pages hereto (the “Lenders”), GOLDMAN SACHS CREDIT
PARTNERS L.P. (“GSCP”), as Joint Lead Arranger, Joint Bookrunner and
Co-Syndication Agent, UBS SECURITIES LLC, as Joint Lead Arranger, Joint
Bookrunner and Co-Syndication Agent, WACHOVIA CAPITAL MARKETS, LLC, as
Co-Syndication Agent, BANK OF AMERICA, N.A., as Documentation Agent, JPMORGAN
CHASE BANK, N.A., as Collateral Agent (“Collateral Agent”), and GSCP, as
Administrative Agent (“Administrative Agent”) and, for purposes of Section IV
hereof, the CREDIT SUPPORT PARTIES listed on the signature papers hereto, and is
made with reference to that certain REVOLVING CREDIT AND GUARANTY AGREEMENT
dated as of May 2, 2005 (as amended through the date hereof, the “Credit
Agreement”) by and among Borrower, Holdings, the subsidiaries of Borrower named
therein, Lenders, Co-Syndication Agents, Documentation Agent, Collateral Agent
and Administrative Agent. Capitalized terms used herein without definition shall
have the same meanings herein as set forth in the Credit Agreement after giving
effect to this Amendment.

 

RECITALS

 

WHEREAS, the Credit Parties have requested that Requisite Lenders agree to amend
certain provisions of the Credit Agreement as provided for herein; and

 

WHEREAS, subject to certain conditions, Requisite Lenders are willing to agree
to such amendment relating to the Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION I.    AMENDMENTS TO CREDIT AGREEMENT

 

1.1                               Amendments.

 

A.    Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Issuing Bank” in its entirety as follows:

 

“Issuing Bank” means (i) JP Morgan Chase Bank, N.A., with respect to any Letter
of Credit issued hereunder by JP Morgan Chase Bank, N.A. and (ii) Wachovia Bank,
National Association, with respect to any Letter of Credit issued hereunder by
Wachovia Bank, National Association, in each case together with its respective
successors and assigns in such capacity. References to the “Issuing Bank” under
this Agreement or any other Credit Document shall mean either or both of JP
Morgan Chase Bank, N.A. and Wachovia Bank, National Association, as applicable.

 

--------------------------------------------------------------------------------


 

B.    Section 1.1 of the Credit Agreement is hereby further amended by amending
and restating the definition of “Swing Line Lender” in its entirety as follows:

 

“Swing Line Lender” means Wachovia Bank, National Association, in its capacity
as Swing Line Lender hereunder, together with its permitted successors and
assigns in such capacity.

 

C.    Section 1.1 of the Credit Agreement is hereby further amended by amending
and restating the definition of “Swing Line Sublimit” in its entirety as
follows:

 

“Swing Line Sublimit” means the lesser of (i) $25,000,000, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.

 

D.    Section 2.3(b)(ii) of the Credit Agreement is hereby amended by amending
and restating the first sentence in its entirety and adding a new second
sentence thereafter as follows:

 

(ii)                                  Whenever NewPageCo desires that Swing Line
Lender make a Swing Line Loan, NewPageCo shall deliver to Swing Line Lender and
Administrative Agent a Funding Notice no later than 12:00 p.m. (New York City
time) on the proposed Credit Date. Unless Swing Line Lender has received notice
from the Administrative Agent to the contrary, Swing Line Lender shall be
entitled to rely on any certification from NewPageCo contained in any Funding
Notice to the effect that the conditions precedent to the issuance of any
requested Swing Line Loan have been satisfied in full, including, without
limitation, that after giving effect to the making of such Swing Line Loan, the
Total Utilization of Revolving Commitments would not exceed the lesser of
(1) the Revolving Commitments then in effect and (2) the Borrowing Base then in
effect.

 

E.    Section 2.3(b)(iii) of the Credit Agreement is hereby amended by amending
and restating the first sentence in its entirety as follows:

 

Unless Swing Line Lender has received notice from Administrative Agent that the
conditions precedent to the making of any requested Swing Line Loan have not
been satisfied in full, then Swing Line Lender shall make the amount of its
Swing Line Loan available to Administrative Agent by no later than 2:00 p.m.
(New York City time) on the applicable Credit Date by wire transfer of same day
funds in Dollars, at Administrative Agent’s Principal Office.

 

F.    Section 2.3(b) of the Credit Agreement is hereby amended by adding a new
paragraph (vii) immediately after paragraph (vi) as follows:

 

(vii)                           Upon the request by Swing Line Lender to have a
Revolving Loan made for the purpose of repaying any Refunded Swing Line Loan
pursuant to the immediately preceding paragraph (iv) or the request by Swing
Line Lender to have Lender purchase a participation in any unpaid Swing Line
Loans pursuant to the immediately preceding paragraph (v), unless Swing Line
Lender has received notice from the Administrative Agent that the conditions
precedent under Section 3.2 were not satisfied in full at the time

 

2

--------------------------------------------------------------------------------


 

that the Swing Line Loan was made to NewPageCo to which such Refunded Swing Line
Loan relates or to which such participation in any unpaid Swing Line Loans
relates, Swing Line Lender shall be deemed to have satisfied the condition of
possessing a good faith belief that all conditions precedent under Section 3.2
have been satisfied for purposes of the immediately preceding paragraph (vi).

 

G.    Section 2.4(a) of the Credit Agreement is hereby amended to add the
following sentence at the end thereof:

 

NewPageCo shall have the right to select the Issuing Bank for each Letter of
Credit it requests.

 

H.    Section 2.4(b) of the Credit Agreement is hereby amended to add the
following sentence at the end thereof:

 

Unless the Issuing Bank has received notice from the Administrative Agent to the
contrary, the Issuing Bank shall be entitled to rely on any certification from
NewPageCo contained in any Issuance Notice to the effect that the conditions
precedent to the issuance of any requested Letter of Credit have been satisfied
in full, including, without limitation, that after giving effect to such
issuance, the Total Utilization of Revolving Commitments would not exceed the
lesser of (1) the Revolving Commitments then in effect and (2) the Borrowing
Base then in effect.

 

I.    Section 2.7(b) of the Credit Agreement is hereby amended by amending and
restating the second sentence contained therein in its entirety as follows:

 

The Register, as in effect at the close of business on the preceding Business
Day, shall be available for inspection by NewPageCo, any Lender or any Issuing
Bank at any reasonable time and from time to time upon reasonable prior notice.

 

J.    Section 3.2(a)(i)of the Credit Agreement is hereby deleted and replaced
with a new paragraph (i) as follows:

 

(i)                                     Administrative Agent shall have received
a fully executed and delivered Funding Notice or Issuance Notice, as the case
may be, and (A) in the case of any Swing Line Loan, Swing Line Lender shall also
have received such fully executed and delivered Funding Notice with respect to
such Swing Line Loan and (B) in the case of any Letter of Credit, the applicable
Issuing Bank shall also have received such fully executed and delivered Issuance
Notice with respect to the issuance of such Letter of Credit;

 

K.    Section 9 of the Credit Agreement is hereby amended by adding a new
Section 9.3 to read as follows:

 

9.3.                              Appointment of Collateral Agent as “Fondé de
Pouvoir”. Without prejudice to the foregoing, each Secured Party hereby
irrevocably appoints and authorizes JPMorgan Chase Bank, N.A. (and any successor
acting as Collateral Agent) to act as the person holding the power of attorney
(fondé de pouvoir) (in such capacity “Attorney”) of the Secured Parties as
contemplated under Article 2692 of the Civil Code of Quebec, and

 

3

--------------------------------------------------------------------------------


 

to enter into, to take and to hold on their behalf, and for their benefit, any
hypothec, and to exercise such powers and duties which are conferred upon the
Attorney under any hypothec. Moreover, without prejudice to such appointment and
authorization to act as the person holding the power of attorney as aforesaid,
each Secured Party hereby irrevocably appoints and authorizes JPMorgan Chase
Bank, N.A. (and any successor acting as Collateral Agent) (in such capacity, the
“Custodian”) to act as agent and custodian for and on behalf of the Secured
Parties to hold and to be the sole registered holder of any bond which may be
issued under any hypothec, the whole notwithstanding Section 32 of the Act
respecting the special powers of legal persons (Quebec) or any other applicable
law. In this respect: (i) the Custodian shall keep a record indicating the names
and addresses of, and the pro rata portion of the obligations and indebtedness
secured by any pledge of any such bond and owing to each Secured Party, and
(ii) each Secured Party will be entitled to the benefits of any charged property
covered by any hypothec and will participate in the proceeds of realization of
any such charged property, the whole in accordance with the terms hereof. Each
of the Attorney and the Custodian shall: (a) have the sole and exclusive right
and authority to exercise, except as may be otherwise specifically restricted by
the terms hereof, all rights and remedies given to the Attorney and the
Custodian (as applicable) pursuant to any hypothec, bond, pledge, applicable
laws or otherwise, (b) benefit from and be subject to all provisions hereof with
respect to the Collateral Agent mutatis mutandis, including, without limitation,
all such provisions with respect to the liability or responsibility to and
indemnification by the Secured Parties, and (c) be entitled to delegate from
time to time any of its powers or duties under any hypothec, bond, or pledge on
such terms and conditions as it may determine from time to time. Any person who
becomes a Secured Party shall be deemed to have consented to and confirmed:
(i) the Attorney as the person holding the power of attorney as aforesaid and to
have ratified, as of the date it becomes a Secured Party, all actions taken by
the Attorney in such capacity, and (ii) the Custodian as the agent and custodian
as aforesaid and to have ratified, as of the date it becomes a Secured Party,
all actions taken by the Custodian in such capacity.

 

L.    Section 10.3(a) of the Credit Agreement is hereby amended by amending and
restating the last sentence contained therein in its entirety as follows:

 

Anything contained herein to the contrary notwithstanding, neither
Administrative Agent nor Swing Line Lender shall have any liability arising from
confirmations of the amount of outstanding Loans or the component amounts
thereof and neither Administrative Agent nor any Issuing Bank shall have any
liability arising from confirmations of the amount of the Letter of Credit Usage
or the component amounts thereof.

 

M.    Section 10.7 is hereby amended by (i) amending the title to such
Section to read “Successor Administrative Agent” and (ii) deleting the last two
sentences contained therein.

 

N.    Section 11.5(c)(iii) of the Credit Agreement is hereby deleted and
replaced with a new paragraph (iii) as follows:

 

4

--------------------------------------------------------------------------------


 

(iii)                               amend, modify, terminate or waive any
obligation of Lenders relating to the purchase of participations in Letters of
Credit as provided in Section 2.4(e) or any other provision relating to Letter
of Credit Usage or Letters of Credit without the written consent of
Administrative Agent and of Issuing Bank;

 

SECTION II.    CONDITIONS TO EFFECTIVENESS

 

This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “First Amendment
Effective Date”):

 

A.    Execution. Administrative Agent shall have received a
counterpart signature page of this Amendment duly executed by each of the Credit
Parties and Requisite Lenders.

 

B.    Necessary Consents. Each Credit Party shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Amendment.

 

C.    Other Documents. Administrative Agent and Lenders shall have received such
other documents, information or agreements regarding Credit Parties as
Administrative Agent or Collateral Agent may reasonably request, including,
without limitation, the issuance of a new Swing Line Note payable to the order
of Wachovia Bank, National Association in the original principal amount of
$25,000,000 to replace the existing Swing Line Note payable to the order of GSCP
in the original principal amount of $15,000,000.

 

SECTION III.    REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, each Credit Party which is a party
hereto represents and warrants to each Lender that the following statements are
true and correct in all material respects:

 

A.    Corporate Power and Authority. Each Credit Party, which is party hereto,
has all requisite power and authority to enter into this Amendment and to carry
out the transactions contemplated by, and perform its obligations under, the
Credit Agreement as amended by this Amendment (the “Amended Agreement”) and the
other Credit Documents.

 

B.    Authorization of Agreements. The execution and delivery of this Amendment
and the performance of the Amended Agreement and the other Credit Documents have
been duly authorized by all necessary action on the part of each Credit Party.

 

C.    No Conflict. The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of the Amended Agreement and
the other Credit Documents do not and will not (i) violate (A) any provision of
any law,

 

5

--------------------------------------------------------------------------------


 

statute, rule or regulation, or of the certificate or articles of incorporation
or partnership agreement, other constitutive documents or by-laws of Holdings,
Borrower or any Credit Party or (B) any applicable order of any court or any
rule, regulation or order of any Governmental Authority, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under any Contractual Obligation of the applicable Credit
Party, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section III.C., could reasonably be expected to have
a Material Adverse Effect, (iii) except as permitted under the Amended
Agreement, result in or require the creation or imposition of any Lien upon any
of the properties or assets of each Credit Party (other than any Liens created
under any of the Credit Documents in favor of Administrative Agent on behalf of
Lenders), or (iv) require any approval of stockholders or partners or any
approval or consent of any Person under any Contractual Obligation of each
Credit Party, except for such approvals or consents which will be obtained on or
before the First Amendment Effective Date and except for any such approvals or
consents the failure of which to obtain will not have a Material Adverse Effect.

 

D.    Governmental Consents. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Credit Party of
this Amendment and the performance by Borrower and Holdings of the Amended
Agreement and the other Credit Documents, except for such actions, consents and
approvals the failure to obtain or make could not reasonably be expected to
result in a Material Adverse Effect or which have been obtained and are in full
force and effect.

 

E.    Binding Obligation. This Amendment and the Amended Agreement have been
duly executed and delivered by each of the Credit Parties party thereto and each
constitutes a legal, valid and binding obligation of such Credit Party to the
extent a party thereto, enforceable against such Credit Party in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally and except as enforceability may be limited by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

F.    Incorporation of Representations and Warranties From Credit Agreement. The
representations and warranties contained in Section 4 of the Amended Agreement
are and will be true and correct in all material respects on and as of the First
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date.

 

G.    Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Default.

 

6

--------------------------------------------------------------------------------


 

SECTION IV.    ACKNOWLEDGMENT AND CONSENT

 

Each Domestic Subsidiary listed on the signature pages hereto and Holdings are
referred to herein as a “Credit Support Party” and collectively as the “Credit
Support Parties”, and the Credit Documents to which they are a party are
collectively referred to herein as the “Credit Support Documents”.

 

Each Credit Support Party hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Amendment and consents to the
amendment of the Credit Agreement effected pursuant to this Amendment. Each
Credit Support Party hereby confirms that each Credit Support Document to which
it is a party or otherwise bound and all Collateral encumbered thereby will
continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with the Credit Support Documents the payment and
performance of all “Obligations” under each of the Credit Support Documents to
which is a party (in each case as such terms are defined in the applicable
Credit Support Document).

 

Each Credit Support Party acknowledges and agrees that any of the Credit Support
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. Each Credit Support Party represents and
warrants that all representations and warranties contained in the Amended
Agreement and the Credit Support Documents to which it is a party or otherwise
bound are true and correct in all material respects on and as of the First
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date.

 

Each Credit Support Party acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Credit Support
Party is not required by the terms of the Credit Agreement or any other Credit
Support Document to consent to the amendments to the Credit Agreement effected
pursuant to this Amendment and (ii) nothing in the Credit Agreement, this
Amendment or any other Credit Support Document shall be deemed to require the
consent of such Credit Support Party to any future amendments to the Credit
Agreement.

 

SECTION V.    MISCELLANEOUS

 

A.    Reference to and Effect on the Credit Agreement and the Other Credit
Documents.

 

(i)     On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Amendment”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.

 

7

--------------------------------------------------------------------------------


 

(ii)     Except as specifically amended by this Amendment, the Credit Agreement
and the other Credit Documents shall remain in full force and effect and are
hereby ratified and confirmed.

 

(iii)     The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Credit Documents.

 

B.    Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

 

C.    Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

D.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart so that all signature pages are physically attached to the
same document.

 

[Remainder of this page intentionally left blank.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

 

NEWPAGE CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Linda Sheffield

 

 

 

 

Name: Linda Sheffield

 

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

NEWPAGE HOLDING CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Linda Sheffield

 

 

 

 

Name: Linda Sheffield

 

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

CHILLICOTHE PAPER INC.

 

 

WICKLIFFE PAPER COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Linda Sheffield

 

 

 

 

Name: Linda Sheffield

 

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

ESCANABA PAPER COMPANY

 

 

LUKE PAPER COMPANY

 

 

RUMFORD PAPER COMPANY

 

 

NEWPAGE ENERGY SERVICES LLC

 

 

UPLAND RESOURCES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Peter H. Vogel, Jr.

 

 

 

 

Name: Peter H. Vogel, Jr.

 

 

 

Title: President & CEO

 

 

 

 

 

 

 

 

RUMFORD COGENERATION, INC.

 

 

RUMFORD FALLS POWER COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Peter H. Vogel, Jr.

 

 

 

 

Name: Peter H. Vogel, Jr.

 

 

 

Title: President & CEO

 

--------------------------------------------------------------------------------


 

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

 

 

as Administrative Agent, Joint Lead Arranger, Joint Bookrunner, Co-Syndication
Agent, and a Lender

 

 

 

 

 

 

 

 

By:

/s/ Robert Schatzman

 

 

 

 

 Robert Schatzman

 

 

 

 Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

as Collateral Agent, an Issuing Bank and a Lender

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peter S. Predun

 

 

 

 

 

Name: Peter S. Predun

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

UBS SECURITIES LLC,

 

 

 

as Joint Lead Arranger, Joint Bookrunner and Co-Syndication Agent

 

 

 

 

 

 

 

 

 

 

 

  By:

/s/ Daniel W. Ladd III

 

 

 

 

 

Name:

Daniel W. Ladd III

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

  By:

/s/ Francisco Pinto-Leite

 

 

 

 

 

Name:

Francisco Pinto-Leite

 

 

 

 

Title:

Director and Counsel

 

 

 

 

 

Region Americas Legal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as an Issuing Bank, Swingline Lender and a
Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  By:

/s/ Thomas Grabosky

 

 

 

 

 

Name: Thomas Grabosky

 

 

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

 

 

WACHOVIA CAPITAL MARKETS, LLC,

 

 

 

as Co-Syndication Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   By:

/s/ Thomas Grabosky

 

 

 

 

 

Name: Thomas Grabosky

 

 

 

 

Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

 

as Documentation Agent and as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   By:

/s/ Jang S. Kim

 

 

 

 

 

Name: Jang S. Kim

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

LENDERS:

 

 

 

 

UBS LOAN FINANCE LLC,

 

 

 

 

 

as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Wilfred V. Saint

 

 

 

 

 

 

 

Name:

Wilfred V. Saint

 

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

Banking Products

 

 

 

 

 

 

 

Services, US

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joselin Fernandes

 

 

 

 

 

 

 

Name:

Joselin Fernandes

 

 

 

 

 

 

Title:

Associate Director

 

 

 

 

 

 

 

Banking Products

 

 

 

 

 

 

 

Services, US

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WELLS FARGO FOOTHILL, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Eunnie Kim

 

 

 

 

Name:

Eunnie Kim

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

GE CAPITAL

 

 

 

 

 

 

 

 

By:

/s/ James Miller

 

 

 

 

Name:

James Miller

 

 

 

Title:

Duly Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.

 

 

 

 

 

 

 

 

By:

/s/ Evelyn Kusold

 

 

 

 

Name:

Evelyn Kusold

 

 

 

Title:

AVP

 

 

 

 

 

 

 

 

 

 

 

 

FARM CREDIT SERVICES OF MISSOURI, PCA

 

 

 

 

 

 

 

 

By:

/s/ Lee Fuchs

 

 

 

 

Name:

Lee Fuchs

 

 

 

Title:

Vice President, Capital Markets

 

 

 

 

 

 

 

 

 

 

 

 

ISRAEL DISCOUNT BANK OF NEW YORK

 

 

 

 

 

 

 

 

By:

/s/ Ron Bongiovanni

 

 

 

 

Name:

Ron Bongiovanni

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

By:

/s/ Andy Balta

 

 

 

 

Name:

Andy Balta

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

SIEMENS FINANCIAL SERVICES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Frank Amodio

 

 

 

 

Name:

Frank Amodio

 

 

 

Title:

Vice President - Credit

 

--------------------------------------------------------------------------------


 

 

 

LASALLE BUSINESS CREDIT, LLC

 

 

 

 

 

 

 

 

By:

/s/ Steven Friedlander

 

 

 

 

Name:

Steven Friedlander

 

 

 

Title:

SVP

 

 

 

 

 

 

 

 

 

 

NATIONAL CITY BANK

 

 

 

 

 

 

 

 

By:

/s/ Jack Koch

 

 

 

 

Name:

Jack Koch

 

 

 

Title:

Account Officer

 

 

 

 

 

 

 

 

 

 

SENIOR DEBT PORTFOLIO

 

 

By: Boston Management and Research

 

 

   As Investment Advisor

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

EATON VANCE SENION INCOME TRUST

 

 

By: Eaton Vance Management

 

 

   As Investment Advisor

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

EATON VANCE INSTITUTIONAL SENIOR LOAN FUND

 

 

By: Eaton Vance Management

 

 

   As Investment Advisor

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

EATON VANCE CDO III, LTD.

 

 

By: Eaton Vance Management

 

 

   As Investment Advisor

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

COSTANTINUS EATON VANCE CDO V, LTD.

 

 

By: Eaton Vance Management

 

 

   As Investment Advisor

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthoff

 

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

EATON VANCE CDO VI, LTD.

 

 

By: Eaton Vance Management

 

 

   As Investment Advisor

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

GRAYSON & CO.

 

 

By: Boston Management and Research

 

 

   As Investment Advisor

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

BIG SKY SENIOR LOAN FUND, LTD.

 

 

By: Eaton Vance Management

 

 

   As Investment Advisor

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

THE NORINCHUKIN BANK, NEW YORK BRANCH

 

 

Through State Street Bank and Trust Company, N.A. as Fiduciary Custodian

 

 

By: Eaton Vance Management

 

 

   As Investment Advisor

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

BIG SKY III SENIOR LOAN TRUST

 

 

By: Eaton Vance Management

 

 

   As Investment Advisor

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

EATON VANCE

 

 

VT FLOATING-RATE INCOME FUND

 

 

By: Eaton Vance Management

 

 

   As Investment Advisor

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

EATON VANCE

 

 

LIMITED DURATION INCOME FUND

 

 

By: Eaton Vance Management

 

 

   As Investment Advisor

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

EATON VANCE

 

 

SENIOR FLOATING-RATE TRUST

 

 

By: Eaton Vance Management

 

 

   As Investment Advisor

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

EATON VANCE FLOATING-RATE

 

 

INCOME TRUST

 

 

By: Eaton Vance Management

 

 

   As Investment Advisor

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

EATON VANCE SHORT DURATION

 

 

DIVERSIFIED INCOME FUND

 

 

By: Eaton Vance Management

 

 

   As Investment Advisor

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------